UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-15565 SEMCO Energy, Inc. 401(k) Plan (Full title of the plan) SEMCO Energy, Inc. (Name of issuer of securities held pursuant to the plan) 1411 Third Street, Suite A, Port Huron, Michigan 48060 (Address of principal executive office) SEMCO ENERGY, INC. 401(k) PLAN INDEX TO FINANCIAL STATEMENTS Page(s) Report of Independent Registered Public Accounting Firm - Year Ended December 31, 2006 1 Report of Independent Registered Public Accounting Firm - Year Ended December 31, 2005 2 Financial Statements Statements of Net Assets Available for Benefits as of December 31, 2006 and 2005 3 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2006 4 Notes to Financial Statements 5-13 Supplemental Schedule Schedule H, Line 4a – Schedule of Delinquent Participant Contributions 14 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) as of December 31, 2006 15 Note:
